THE THIRTEENTH COURT OF APPEALS

                                   13-14-00293-CV


                            San Patricio County, Texas
                                         v.
             Nueces County, Texas and Nueces County Appraisal District


                                    On appeal from the
                      94th District Court of Nueces County, Texas
                              Trial Cause No. 09-5990-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded.

The Court orders the judgment of the trial court REVERSED and REMANDED for

further proceedings consistent with its opinion.   Costs of the appeal are adjudged

against appellees.

      We further order this decision certified below for observance.

May 12, 2016